                                                                                                                  FILED
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                            UNITED STATES DISTRICT Co                                   T
                                                                                                        s'o
                                                                                                           CLERK, U.S. DISTRICT COURT
                                                                                                            HERN DISTRICT OF CALIFORNIA
                                               SOUTHERN DISTRJCT OF CALIFORNIA                          SY                        DEPUTY


                 UNITED STATES OF AMERJCA                              JUDGMENT IN A CRIMINAL CASE
                                       V.                              (For Offenses Committed On or After November I, 1987)
                 ESWIN BALAN GONZALEZ (1)
                        aka Lie Juarez                                    Case Number:         3:18-CR-02707-LAB

                                                                       Ricardo M. Gonzalez
                                                                       Defendant's Attorney
USM Number                             83833-298

•-
THE DEFENDANT:
[Z] pleaded guilty to count(s)               One of the Superseding Indictment

 0 was found guilty on count(s)
         after a plea of not guilty.
 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 Title and Section/ Nature of Offense                                                                                      Count
 21 :959,960,963; 21:853 - Conspiracy to Distribute Cocaine Intended For Unlawful Importation;                                ls




     The defendant is sentenced as provided in pages 2 through                    3           of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 0       The defendant has been found not guilty on count(s)

 [Z]     Count(s)      underlying                                 is          dismissed on the motion of the United States.

 [:8:1    Assessment: $100.00


 O        JVT A Assessment*: $

          *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 l:zJ     No fine                      D Forfeiture pursuant to order filed                                        , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.

                                                                        Jannarv 27 2020
                                                                        Datec;;io~of~p~


                                                                            N.LP .RRY
                                                                                    ' ALAN BURNS
                                                                        CHIEF UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                ESWIN BALAN GONZALEZ (1)                                                 Judgment - Page 2 of 3
CASE NUMBER:              3: 18-CR-02707-LAB

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 63 months




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 lZl   The court makes the following recommendations to the Bureau of Prisons:
       TERMINAL ISLAND OR LOMPOC OR ANY FACILITY CLOSE TO SAN DIEGO




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
        •    at   - - - - - - - A.M.                           on
        D    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
        •    on or before
        •    as notified by the United States Marshal.
        D    as notified by the Probation or Pretrial Services Office.

                                                        RETURN

  I have executed this judgment as follows:

        Defendant delivered on                                            to
                                 -------------                                 ---------------
  at _____________ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL



                                                                                                   3:18-CR-02707-LAB
  AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

  DEFENDANT:               ESWJN BALAN GONZALEZ (I)                                          Judgment - Page 3 of 3
  CASE NUMBER:             3: 18-CR-02707-LAB

                                             SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
5 years


                                    SPECIAL CONDITIONS OF SUPERVISION

  •    Do not enter the United States illegally.

  •    The defendant must not commit another federal, state or local crime.

  II




                                                                                             3:18-CR-02707-LAB
